[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR HANDWRITING ANALYSIS
The court denies the defendant's Motion for Handwriting Analysis as it pertains to the West Haven Police Department Waiver of Rights form and his two (2) page typed statement dated 4/26/99 based on the following reasons:
  1)  The defendant's motion is untimely in view of the fact that he was given copies of the aforementioned documents on February 4, 2000 and did not file the current motion until June 27, 2000, two (2) weeks prior to the scheduled trial.
  2)  The state, in its Objection to this motion, has indicated that the two (2) officers, Detective Sweetman and Detective Sergeant Casey, will testify that they witnessed the defendant's signature on the aforementioned documents.
Therefore, court orders that the state make an offer of proof prior to the admissibility of these two (2) documents.
The Court
By ____________ Grogins, J.